DENY and Opinion Filed December 2, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00891-CV

                 IN RE MEGATEL HOMES III, LLC, Relator

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                      Trial Court Cause No. 380-02960

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith
      In its October 13, 2021 petition for writ of mandamus, relator challenges the

trial court’s order expunging the notices of lis pendens. Entitlement to mandamus

relief requires relator to show that the trial court clearly abused its discretion and

that relator lacks an adequate remedy by appeal. In re Prudential Ins. Co., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition, response, reply, and the record, we

conclude that relator has failed to show a clear abuse of discretion. Accordingly, we

deny relator’s petition for writ of mandamus, and lift the stay issued by this Court’s

November 3, 2021 order.
      Having lifted the stay, we also deny as moot real parties in interest’s

emergency motion to reconsider the stay.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE
210891F.P05




                                      –2–